Title: To George Washington from Brigadier General David Forman, 11 October 1777
From: Forman, David
To: Washington, George



Sir
Freehold [N.J.] 11th Octor 1777.

Agreeable to my engagement of your Excellency, I immediately waited on the legislative Body of this State for an Order to call out the Militia to reinforce your Excellency’s Army. I procured an Order from the Assembly for two Thousand men to be ordered from this State, and was so happy as to meet with the Concurrence of the Governor & Council.
A Copy of the Order from the Governor I herewith inclose. When I came to enquire into the State of the Militia I found nothing had yet been done towards classing them. I immediately set down and issued Orders for classing & drawing them out varying the time of assembling the different Regts to their local Situations. a copy of my Order your Excellency has herewith. the Militia not being classed necessarily prolonged the time given them to assemble and the Extent of the different Counties from which they are to be drawn made it necessary for me to appoint the Cross Roads in Bucks County Pensylvania for their place of general Rendezvous—Your Excellency will observe the No. called for two thousand; neither the Legislative Body or myself expect that so many will march, the Number was enlarged to (if possible) insure the Number called for in your Excellency’s Order.
On the twenty first of this Inst. I expect to be prepared to march from the Cross Roads for your Excellency’s Army, unless a counter Order should prevent.

My anxiety at this critical time induces me to beg it as a favor that one of your Excellency’s Family will favor me with as many of the particulars of the Action of the 4th as have come to your Excellency’s knowledge, and are proper to be communicated. I have the Honor to be Your Excelly most Obedt Humb. Servt

David Forman

